Citation Nr: 0941544	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The RO granted service connection for a left ankle disability 
in a November 2005 rating decision and assigned a 10 percent 
evaluation, effective July 8, 2005.  The  Veteran timely 
appealed.  The Veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.  
The Board presently remands this appeal to enable the RO to 
ascertain the severity of the service-connected disorder, and 
to clarify the RO's findings in accordance with the 
applicable provisions of VA's Schedule for Rating 
Disabilities (Schedule). Massey v. Brown, 7 Vet. App. 204 
(1994) (holding in part that in schedular rating claims, VA 
may only consider the factors as enumerated in the Schedule). 

The Veteran underwent a VA examination in September 2005.  At 
this exam, the examiner reported that the Veteran had varus 
deformity of both ankles.  Using a goniometer, range of 
motion was dorsiflexion 0 degrees on the left and plantar 
flexion was 45 degrees on the left.  On manual muscle 
testing, the Veteran had 4/5 dorsiflexion and plantar 
flexion. 

The RO granted service connection and assigned a 10 percent 
disability rating.  In May 2006, the Veteran appealed the 
decision stating that he has chronic pain, stiffness, and 
swelling of the left ankle.  The Veteran requested an 
increased rating due to these symptoms.  
The Veteran underwent a second VA examination in October 
2007.  During that examination, he reported his ankle pain as 
"discomfort, achy in nature, intermittent from 5-9/10 on a 
pain scale, increased by prolonged standing, walking, or if 
he misses a step."  He also reported that he experiences 
swelling, weakness, stiffness, fatigue, and lack of 
endurance.  The Veteran wraps his ankle and takes medication, 
specifically Percocet, for the pain.  He denied any warmth, 
giving way, or locking. 

The Veteran also reported that he works as a golf cart 
mechanic, but tries to limit his standing.  He is independent 
with activities of daily life, but uses a cane when needed.  
He has difficulty sitting, walking, and standing for 
prolonged periods of time, and he has trouble with stairs.

The examiner then conducted a physical examination of the 
Veteran's bilateral feet and ankles.  However, the examiner 
failed to provide specific findings for the Veteran's 
service-connected left ankle; instead, he reported the 
bilateral range of motion and other findings.  Without 
specific medical findings for the Veteran's left ankle, the 
matter is not ready for appellate review.  A clarifying VA 
medical examination is therefore necessary.  See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and:

a.  Request that he identify all 
health care providers who have 
treated him for his service-
connected residuals of a left 
ankle disability since October 
2007, the date of the last VA 
exam.  After securing any 
appropriate consent from the 
Veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the Veteran that 
have not been previously secured.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran and 
his representative of this and request 
them to provide copies of the 
outstanding medical records.  

2. Thereafter, the RO should arrange for 
the Veteran to undergo VA examination of 
his left ankle, by a physician, at an 
appropriate VA medical facility.  
The following considerations will govern 
the examination:

a. The entire claims file, 
including a complete copy of this 
remand, must be made available to 
the examiner, who must acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand. 

b. After the conduct of any 
appropriate tests or studies 
(including X-rays), the examiner 
must report as to the following:

(1) The severity of the 
Veteran's service-connected 
residuals of a left ankle 
injury with specific findings 
of impairment, including 
range of motion studies of 
the left ankle, expressed in 
degrees.  

(2) Whether, during the 
examination, there is noted 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated 
with the left ankle.  If pain 
on motion is observed, the 
examiner should indicate the 
point at which pain begins.  

(3) Whether, and to what 
extent, the Veteran 
experiences functional loss 
of the left ankle due to pain 
and/or any of the other 
symptoms noted above during 
flare-ups and/or repeated 
use; to the extent possible 
the examiner should express 
any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

(4) Whether the Veteran 
subjectively reports or 
testing indicates recurrent 
subluxation or lateral 
instability of the left ankle 
(and if so, whether such is 
best characterized as 
"slight," "moderate," or 
"severe"), and whether 
clinical testing indicates 
support for such a report.  
The examiner should also 
indicate whether there is 
ankylosis.

The physician should set forth all 
examination findings, together 
with a complete rationale for all 
opinions expressed, in a printed 
(typewritten) report.

4. If the Veteran fails to report to the 
scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy (ies) of any notice(s) of 
the date and time of the examination 
sent to the Veteran by the pertinent VA 
medical facility. 

5. The AMC/RO must ensure that, to the 
extent possible, all requested action 
has been accomplished in compliance with 
this REMAND.  The AMC/RO must ensure 
that the examination report contains the 
findings needed to evaluate the left 
knee disability in accordance with the 
Schedule.  38 C.F.R., Part 4 (2008).  If 
any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  The 
AMC/RO must document its specific 
consideration of 38 C.F.R. §§ 4.40 and 
4.45 factors and Deluca v. Brown, 8 Vet. 
App. 202 (1995) as well as all 
applicable Diagnostic Codes.

7. If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative an 
appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009)


 Department of Veterans Affairs


